Citation Nr: 0914264	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  08-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had Recognized Guerilla service from December 
1944 to January 1946 and Regular Philippine Army service from 
January 1946 to June 1946.  The Veteran died in December 
1990.  F.L. was the Veteran's spouse and she died in March 
2009.  The appellant is the Veteran's spouse's custodian.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a determination dated in November 2007 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Manila, Philippines, that denied entitlement to accrued 
benefits. 


FINDINGS OF FACT

1.  The Veteran had Recognized Guerilla service from December 
1944 to January 1946 and Regular Philippine Army service from 
January 1946 to June 1946.  

2.  The Veteran died in December 1990.  

3.  In October 2006, the appellant was appointed the 
custodian of F.L. 

4.  F.L. was the Veteran's spouse and she died in March 2009.  
The Board was notified of F.L.'s death in April 2009.  





CONCLUSION OF LAW

Because of the death of F.L., the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, F.L. died during the pendency of the appeal.  
As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of F.L. and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).




ORDER

The appeal is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


